Baldwin, J.
delivered the opinion of the Court.
The Court is of opinion, that it was competent for the appellee to prove the whole terms of the contract, upon which the appellant’s obligation was founded, for the purpose of shewing that the payment of the interest in advance in said obligation mentioned was not to be made in money, but by a sale of five acres of land at the agreed price of eighteen dollars per acre ; and that such price was not the estimated value of said land in cash, but its estimated value in reference to the annual interest for three years, as the same should accrue, upon the principal debt of 500 dollars : and that it was moreover competent for the appellee, in connection with such evidence, in order to corroborate the same, and repel the idea of a corrupt intent to exact for the loan or forbearance of said principal money more than the value of six dollars per centum per annum, to prove that the actual value of said land at the time of said contract was less than eighteen dollars per acre, whether in cash or in instalments of one, two and three jrnars.
And the Court is further of opinion, that the facts above mentioned are fairly deducible from the evidence stated in the appellant’s demurrer thereto: and consequently that the said contract, and the said obligation executed in pursuance thereof, were not usurious.
It is therefore considered by the Court that there is no error in the said judgment of the said Circuit Court : and that the same be affirmed ; and that the defendant in error recover against the plaintiff in error his costs by him about his defence in this Court expended.